Name: Commission Regulation (EEC) No 3304/89 of 31 October 1989 fixing the accession compensatory amounts for olive oil for 1989/90
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 11 . 89 Official Journal of the European Communities No L 320/61 COMMISSION REGULATION (EEC) No 3304/89 of 31 October 1989 fixing the accession compensatory amounts for olive oil for 1989/90 amounts for olive oil , as last amended by Regulation (EEC) No 3379/88 ( «), THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 473/86 of 25 February 1986 laying down the general rules for the system of accession compensatory amounts for olive oil ('), and in particular Article 7 (3) thereof, Whereas Council Regulation (EEC) No 1227/89 (2), fixed for 1989/90 the intervention prices for olive oil ; Whereas the detailed rules for the application of accession compensatory amounts are laid down in Commission Regulation (EEC) No 583/86 (3) laying down the detailed rules for the application of accession compensatory HAS ADOPTED THIS REGULATION : Article 1 The accession compensatory amounts applicable in 1989/90 for olive oil shall be as shown in the Annex. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 November 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 October 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 53, 1 . 3 . 1986, p. 43. 0 OJ No L 128, 11 . 5. 1989, p. 18 . (3) OJ No L 57, 1 . 3 . 1986, p. 31 . (4) OJ No L 296, 29 . 10. 1988, p. 72. No L 320/62 Official Journal of the European Communities 1 . 11 . 89 ANNEX I Olive oil (ECU/100 kg) CN code Table Addi ­ tional code Notes Accession compensatory amount to be charged (  ) or granted ( + ) in trade as follows from third countries to Spain from the Community of Ten to Spain from Spain to third countries or to EEC of Ten from third countries to Portugal from the Community of Ten to Portugal from Portugal to third countries or to EEC of Ten from Spain to Portugal from Portugal to Spain 1509 10 10 1 7298 + 51,03 - 51,03 _ + 10,37 - 10,37 - 40,66 + 40,66 1 7299 ll + 51,03 - 51,03  + 10,37 - 10,37 - 40,66 + 40,66 1 7314 - 7,53   - 48,19     1509 10 90 2 7709 ll  + 51,03 - 51,03  + 10,37 - 10,37 - 40,66 + 40,66 2 7713 ll  - 7,53 + 7,53  - 48,19 + 48,19 - 40,66 + 40,66 2 7714 ll - 7,53   - 48,19     1509 90 00 3 7717 ll  - + 53,07 - 53,07  + 10,78 - 10,78 - 42,29 + 42,29 3 7718 \  - - 5,49 + 5,49  - 47,78 + 47,78 - 42,29 + 42,29 3 7719 \ - 5,49   - 47,78    1510 00 10 4 7724  + 23,98 - 23,98  + 4,87 - 4,87 - 19,11 + 19,11 4 7729 ll  + 23,98 - 23,98  + 4,87 - 4,87 - 19,11 + 19,11 4 7733 - 34,58   - 53,69     1510 00 90 5 7734  + 28,78  28,78  + 5,84 - 5,84 - 22,94 + 22,94 I 5 7737 ll  - 29,78 + 29,78  ' - 52,72 + 52,72 - 22,94 + 22,94 \ 5 7738 - 29,78   - 52,72     Appendix to Annex I ADDITIONAL CODES TABLE 1 DescriptionCN code Additionalcode 1509 10 10 Olive oil which satisfies the requirements of Article 9 (2) of the Treaty :  Presented in bulk or in immediate packings of a net capacity of more than 5 litres ,  Presented in immediate packings of a net capacity not exceeding 5 litres 7298 7299 7314Other TABLE 2 CN code Description Additional code 1509 10 90 Olive oil which satisfies the requirements of Article 9 (2) of the Treaty :  Presented in bulk or in immediate packings of a net capacity of more than 5 litres  Presented in immediate packings of a net capacity not exceeding 5 litres 7709 7713 7714Other TABLE 3 CN code Description Additional code 1509 90 00 Olive oil which satisfies the requirements of Article 9 (2) of the Treaty :  Presented in bulk or in immediate packings of a net capacity of more than 5 litres  Presented in immediate packings of a net capacity not exceeding 5 litres 7717 7718 7719Other . 11 . 89 Official Journal of the European Communities No L 320/63 TABLE 4 DescriptionCN code Additionalcode 1510 00 10 Olive oil which satisfies the requirements of Article 9 (2) of the Treaty :  Presented in bulk or in immediate packings of a net capacity of more than 5 litres ,  Presented in immediate packings of a net capacity not exceeding 5 litres 7724 7729 7733Other TABLE 5 CN code Description Additional code 1510 00 90 Olive oil which satisfies the requirements of Article 9 (2) of the Treaty :  Presented in bulk or in immediate packings of a net capacity of more than 5 litres  Presented in immediate packings of a net capacity not exceeding 5 litres 7734 7737 7738Other ANNEX II Products containing olive oil (ECU/100 kg) Accession compensatory amount deducted (  ) or granted ( + ) in the following exchanges CN code From third countries or from EEC of 10 to Spain From third countries or from EEC of 10 to Portugal From Spain to Portugal 0709 90 39 ( + ) 11,23 (+) 2,28 (-) 8,95 071 1 20 90 ( + ) 11,23 (+) 2,28 (-) 8,95 1522 00 31 (+) 25,52 ( + ) 5,19 (-) 20,33 1522 00 39 ( + ) 40,82 (+) 8,30 (-) 32,52 2306 90 19 (+) 1,92 (+) 0,39 (-) 1,53 Note : For trade in the opposite direction, the signs are reversed.